PER CURIAM.
This cause coming on to he heard upon the petition of John E. Speroni and T. J. Costello, by Gerald T. Wiley, their attorney, and the court having read the petition and having heard the argument of counsel, and being fully advised in the premises, and under the ruling of the United State Supreme Court in Massey v. U. S., 291 U. S.-, 54 S. Ct. 532, 78 L. Ed. -, decided by that court March 12, 1934, it is hereby ordered that the judgment of this court heretofore entered herein on October 6, A. D. 1933, affirming the judgment of the District Court of the United States for the Northern District of Illinois, Western Division, as to the above-named appellants bo, and the same is hereby, vacated and set aside. It is further ordered that the said judgment of the said District Court of the United States as to appellants, John E. Speroni and T. J. Costello, he, and the same is hereby, reversed and remanded to said court, with directions to vacate that part of its judgment which sentences the above-named appellants, and to dismiss the said indictment as to them.